Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
 
Response to Amendments  
The amendment filed on 06/25/2021 has been entered. Claim 38 has been cancelled. Claims 10 – 37 remain pending. Claims 14 – 37 are withdrawn. Claims 10 – 13 are under examination. 

Claim Interpretation
The phrase “JIS No. 5 Test pieces” are defined as the size/shape of JIS No. 5 test pieces from the year of the effective filing date of the application (2016)


Claim Rejections – U.S.C. §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamichi (JP2002/241897, using the espacenet translation cited in the OA of 11/10/20) in view of Seto (WO2015/015739, using the espacenet translation cited in the OA of 11/10/20)

Regarding claims 10 – 13, Nagamichi teaches a steel sheet with a composition comprising; (in weight%)
Element
Claimed Invention
Nagamichi
Reference 
Relation
Carbon (C)
0.048 – 0.2%
0.0002 – 0.1%
[0032]
Overlaps
Silicon (Si)
0.7% or less
0.003 – 2.0%
[0033]
Overlaps
Manganese (Mn)
1.5 – 3.0%
0.003 – 3.0%
[0034]
Overlaps
Phosphorous (P)
0.001 – 0.1%
0.0002 – 0.15% 
[0043]
Overlaps
Sulfur (S)
0.0001 – 0.02%
0.0002 – 0.05% 
[0044]
Overlaps
Aluminum (Al)
0.001 – 1.00%
0.002 – 2.0%
[0035]
Overlaps
Nitrogen (N)
0.0005 – 0.01%
0.0005 – 0.015%
[0045]
Overlaps
Vanadium (V)
Claim 11
0.001 – 0.1%
0.005 – 1.0%
[0039]
Overlaps


The steel sheet of Nagamichi also comprises the following microstructural features and properties;
Microstructural Properties
Claimed Invention
Nagamichi
Reference
Relation
Ferrite Area Fraction
20 – 86%
70% or more
[0047]
Overlaps

5% or more
30% or less
[0051]
Overlaps
Ferrite Crystal Size
5 – 20 µm
0.5 – 36 µm
[0022]
Overlaps
Martensite Crystal Size
15 µm or less
0.3 – 30 µm
[0022]
Overlaps
Ratio of Ferrite Crystal Size to Martensite Crystal Size
0.5 – 10
~0.02 – 120
*derived from ferrite and martensite crystal size
Overlaps
Tensile Strength 
590 MPa or more
270 MPa or more
[0027]*
Overlaps
Yield Ratio 
65% or less
75% or less
[0027]
Overlaps
ΔYP
50 MPa or less
50 MPa or less
[0027]
Falls within

*Wherein Nagamichi shows several Steels in Table 4 that have a tensile strength over 590 MPa

	Nagamachi teaches that the steel sheet can be coated in a variety of ways [0069] (meeting the claimed limitations of claims 12 – 13).

	Nagamichi does not explicitly teach the ratio of the hardness of ferrite to martensite nor the ratio of the γ-fiber to the α-fiber. 

	Seto teaches a steel sheet with a similar composition to Nagamichi [page 2 of translation, bottom] as well as a steel sheet with a similar amount of ferrite and martensite in area ratio and a similar ferrite grain size [page 7 of translation, middle]. Seto further teaches that the ratio of the γ-fiber to the α-fiber is 1.0 or more, which overlaps with the claimed range [page 7 of translation, bottom through page 8 of translation, top]. Seto further teaches that developing the γ-fiber in ferrite and martensite leads to improved Young’s modulus, average r value, and LDR [page 8 of translation, top].

	Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Nagamichi in view of Seto does not explicitly teach that hardness ratio of the ferrite to martensite in the microstructure. However, given that Nagamichi in view of Seto teach steel sheet with a substantially similar composition, microstructure, and properties to the claimed invention, there is a reasonable expectation to a person of ordinary skill in the art, that the steel of Nagamichi in view of Seto would possess a ferrite/hardness ratio that met/overlapped with the claimed range. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and structure (i.e. microstructure and properties), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 10 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 – 18 of U.S. Patent 11,008,632. Although the claims at issue are not identical, they are not patentably distinct from each other because USP 11,008,632 claims an overlapping compositional range, an overlapping microstructural composition range (of ferrite and martensite), an overlapping microstructural size of ferrite, an overlapping hardness relationship of martensite and ferrite, an overlapping inverse intensity ratio limitation, and an overlapping tensile strength and yield ratio. USP 11,008,632 also claims an overlapping YP planar anisotropy range and overlapping martensitic grain size range [claim 12].

Response to Arguments
Applicant's amendments filed 06/25/2021 have overcome the previous rejections of; 
Kimura (US2015/0017472, as disclosed in IDS 09/18/2018)
Yashuhara (JP2000/212686A, using espacenet translation) as evidenced by Kimura (US2015/0017472), and further in view of Ono (US2012/0180909) as evidenced by Total Materia (“Nitrogen in Steels: Part One”)
These rejections have been withdrawn. Applicant’s arguments with respect to claim(s) 10 – 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.” (emphasis added) (see MPEP 804 I B 1). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0047751 – Steel sheet with similar microstructure, properties, and composition but higher amount of ferrite
US2017/0253944 – Steel sheet with similar microstructure, properties, and composition but higher amount of ferrite
US2014/0102596 – Similar microstructure and composition with overlapping amount of ferrite and yield point anisotropy.
WO2014/097559 – Highly similar composition with overlapping amounts of ferrite and martensite
JP2012/077377 – Overlapping amounts of ferrite and martensite, overlapping composition and properties
JP2006/233294 – Overlapping properties and properties, similar composition


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737    


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738